Mr. Justice Magruder delivered the opinion of the Court: This is an action of assumpsit, brought by appellee against the appellant in the Circuit Court of St. Clair County. The declaration contains the common counts for labor and services, and account stated. The verdict and judgment were for $1000.00 in favor of plaintiff. This judgment has been affirmed by the Appellate Court, and the judgment of the latter court is brought before us by appeal. The. appellant is a maiden lady who is a well to do" farmer. She took the appellee, whose maiden name was Mary Jones, into her home, when the-appellee was only eight years old. Appellee lived with appellant sixteen years, working for her all this time except that she went to school three or four months during the winter. Appellee claims, that, when she became eighteen years of age, appellant agreed to pay her $1000.00 whenever she should get married, provided she would remain with appellant until the occurrence of the marriage. Appellee did remain and work for appellant until she was married in May, 1889, to William Stoltz, at which time she was twenty four years old. The object of this suit is to recover the $1000.00, which the appellant is alleged to have so agreed to pay. Where a child remains with the parent, or with a person standing in the relation of parent, after arriving at the age of majority, and remains in the same apparent relation as when a minor, the presumption is that the parties do not contemplate the payment of wages for services rendered. But if it be shown, that there is an express contract to pay for such services, a recovery therefor inay be had. (Faloon v. McIntyre, 118 Ill. 292). The main question in the present case was, whether or not there was such a contract between the parties to the suit. This question was fairly presented to the jury by the instructions given on the trial below, and the verdict was against the defendant. The appellant points out noérrors in the giving or refusal of instructions, or in the admission or exclusion of evidence. The questions involved are questions of fact only, and they are settled by the judgment of the Appellate Court. There is nothing before us for our consideration. The judgment of the Appellate Court is affirmed. Judgment affirmed.